Title: To Benjamin Franklin from Jonathan Williams, Jr., 6 April 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes April 6. 1780
The Courier having passed by L’orient I did not receive your Favour of 31 March ’till yesterday.
The Permission I ask of Mr Paulze is no exemption from a Duty which is a Right and if the Farmers choose to understand the Matter they will see it is not. I have declined Mr Bondfields proposition & shall send Goods to Brest as fast as I possibly can agreeable to Mr de Chaumonts orders.— Mr Schweighauser informs me that all the Sheathing Copper he had was shipped in the Providence.—
I suppose you have Letters by the Buckskin which is arrived at Bordeaux. I shall be glad to know if you have any interesting news. I am informed that the State of Maryland has taken some notice of me about the management of their Funds in England, but I do not well understand what it is. If you have any account of it please to let Billy drop me a Line. I am ever your dutifull & affectionate Kinsman
Jona Williams J
Doctor Franklin 
Notation: Jona Williams Apr 6. 1780
